      Case 2:20-cr-00195-APG-EJY Document 33 Filed 08/20/21 Page 1 of 4



 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853
     KIMBERLY M. FRAYN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: (702) 388-6336
 5   Fax: (702) 388-6418
     Kimberly.Frayn@usdoj.gov
 6   Attorneys for the United States
 7                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8
                                             -oOo-
 9
     UNITED STATES OF AMERICA,
                                                     Case No: 2:20-cr-00195-APG-EJY
10
                           Plaintiff,
                                                     Stipulation to Continue
11
                vs.                                  Deadline for Government’s Response to
                                                     Defendant’s Motion to Dismiss Indictment
12
     DARNELE NELSON,                                 (ECF 28) and Motion to Suppress (ECF 29).
13
                          Defendant.                    (Second Request)
14

15         IT IS HEREBY STIPULATED AND AGREED, by and between CHRISTOPHER

16   CHIOU, Acting United States Attorney, and Kimberly M. Frayn, Assistant United States

17   Attorney, counsel for the United States of America, and Todd M. Leventhal, Esq., counsel for

18   Defendant DARNELE NELSON, that the deadline for Government’s Response to

19   Defendant’s Motion to Dismiss Indictment (ECF 28) and Motion to Suppress (ECF 29),

20   currently set for Thursday, August 26, 2021, be vacated and continued for two weeks, up to and

21   including Thursday, September 9, 2021.

22         This stipulation is entered into for the following reasons:

23         1.     AUSA Mina Chang has recently been assigned responsibility as second chair in

24   this case. AUSA Chang needs additional time to review the discovery and pleadings in this case



                                                    1
      Case 2:20-cr-00195-APG-EJY Document 33 Filed 08/20/21 Page 2 of 4



 1   so that she can assist in drafting the government’s responses to the defendant’s pending motion
 2   to dismiss and motion to suppress, (ECF 28 and 29), and assist in any evidentiary hearings that
 3   the Court may order arising therefrom.
 4          2.       Government counsel needs an additional two weeks, up to and including
 5   Thursday, September 9, 2021, to complete its research, draft, and finalize appropriate responses
 6   to defendant’s motions (ECF 28 and 29). Nelson’s motions, if granted, would be dispositive of
 7   the matter and the government should be allowed sufficient time to file appropriate responses.
 8          3.      Nelson is not in custody and does not object to the continuance.
 9          4.      Trial is set for January 3, 2022 and will not be negatively impacted by this brief
10   extension of time to file the government’s responses.
11          5.      The parties agree to the extension of time.
12          6.      The requested two-week extension of time will not unduly prejudice the
13   defendant and is not sought for purposes of mere delay, but to provide the government the
14   necessary time to file appropriate responses. For the reasons stated above, the ends of justice
15
     would best be served by a continuance of the deadlines.
16
            7.      Additionally, denial of this request for continuance of the deadlines could result
17
     in a miscarriage of justice.
18
            8.      This is the second request for a continuance of the deadlines to file the responses
19
     as set forth herein.
20
     DATED this 20th day of August, 2021.
21
                                                          CHRISTOPHER CHIOU
                                                          Acting United States Attorney
22
      /s/ Todd M. Leventhal, Esq.                          /s/ Kimberly M. Frayn______
23
     Todd M. Leventhal, Esq.                              KIMBERLY M. FRAYN
     Counsel for Defendant Nelson                         Assistant United States Attorney
24


                                                      2
      Case 2:20-cr-00195-APG-EJY Document 33 Filed 08/20/21 Page 3 of 4



 1
                                  UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
                                              -oOo-
 3
     UNITED STATES OF AMERICA,
 4                                                    Case No: 2:20-cr-00195-APG-EJY
                            Plaintiff,
 5
                 vs.                                  Findings of Fact, Conclusions
 6
                                                      of Law, and Order
     DARNELE NELSON,
 7
                           Defendant.
 8

 9
                                          FINDINGS OF FACT
10
            Based upon the pending Stipulation of counsel, and good cause appearing therefore, the
11
     Court finds that:
12
            This stipulation is entered into for the following reasons:
13
            1.     AUSA Mina Chang has recently been assigned responsibility as second chair in
14
     this case. AUSA Chang needs additional time to review the discovery and pleadings in this case
15
     so that she can assist in drafting the government’s responses to the defendant’s pending motion
16
     to dismiss and motion to suppress, (ECF 28 and 29), and assist in any evidentiary hearings that
17
     the Court may order arising therefrom.
18
            2.     Government counsel needs an additional two weeks, up to and including
19
     Thursday, September 9, 2021, to complete its research, draft, and finalize appropriate responses
20
     to defendant’s motions (ECF 28 and 29). Nelson’s motions, if granted, would be dispositive of
21
     the matter and the government should be allowed sufficient time to file appropriate responses.
22
            3.     Nelson is not in custody and does not object to the continuance.
23
            4.     Trial is set for January 3, 2022 and will not be negatively impacted by this brief
24


                                                     3
      Case 2:20-cr-00195-APG-EJY Document 33 Filed 08/20/21 Page 4 of 4



 1   extension of time to file the government’s responses.
 2          5.      The parties agree to the extension of time.
 3          6.      The requested two-week extension of time will not unduly prejudice the
 4   defendant and is not sought for purposes of mere delay, but to provide the government the
 5   necessary time to file appropriate responses. For the reasons stated above, the ends of justice
 6   would best be served by a continuance of the deadlines.
 7          7.      Additionally, denial of this request for continuance of the deadlines could result
 8   in a miscarriage of justice.
 9          8.      This is the second request for a continuance of the deadlines to file the responses
10   as set forth herein.
11                                     CONCLUSIONS OF LAW
12
            Based on the parties’ stipulation and agreement to allow the government additional time
13
     to file its responses and for good cause shown, the extensions of time is granted.
14
                                                  ORDER
15
            IT IS THEREFORE ORDERED that the deadline for Government’s Response to
16
     Defendant’s motions, currently scheduled for August 26, 2021, be vacated and continued to
17
     September 9, 2021.
18
            DATED this 20th day of August, 2021.
19

20
                                                          ______________________________________
21                                                        HONORABLE ELAYNA J. YOUCHAH
                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24


                                                      2
